DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “applicant respectfully submits that Yokozeki fails to disclose each and every element of claim 1, which recites: .. .detecting an object and a first state of the object from a first image of a current object data that is input into the image analysis apparatus, deducing, from the first state of the object in the first image, a second state of the object in a second image, input after the first image, by using a state model, predicting, on a basis of the first state and the second state of the object, a first quality regarding the first image and a second quality regarding the second image by using a quality model, and determining not to use the current object data for an analysis when the first quality is lower than the second quality.
For example, the rejection cites to Yokozeki Figs. 1, 2, 3, 5A, 5C, 9 and paragraphs [0031], [0032], [0036], [0040], [0041], [0046]-[0049], [0052]-[0054], [0058]-[0064], [0096], and [0097],
However, viewing Yokozeki, at those cited portions and as a whole, it is respectfully submitted that Yokozeki fails to teach “determining not to use the current object data for an analysis when the first quality is lower than the second quality.”  First, there is no corresponding “quality” in Yokozeki. Claim 1 recites:  ... predicting, on a basis of the first state and the second state of the object, a first quality regarding the first image and a second quality regarding the second image by using a quality model... Viewing Yokozeki paragraphs [0040], [0041], and [0058]-[0064], even if there is a “reliability” about whether a portion of an image is “reliabl[y]” part of an object in that image, such “reliability” does not anticipate a “quality” as specifically claimed.

Second, even if Yokozeki anticipated a “quality,” arguendo, it is respectfully submitted that Yokozeki fails to anticipate the claimed (emphasis added):......predicting, on a basis of the first state and the second state of the object, a first quality regarding the first image and a second quality regarding the second image by using a quality model; and determining not to use the current object data for an analysis when the first quality is lower than the second quality.
Specifically, regardless of the alleged “quality,” which the rejection cites to as Yokozeki’s “reliability” as noted above, Yokozeki does not anticipate any consideration of whether any such “reliability” regarding one image is lower than another such “reliability” regarding another image. Instead, see at least the above-noted portions of Yokozeki indicating that even if those “reliability” are compared to a threshold, those “reliability” are not considered with respect to each other. As such, it is respectfully submitted that Yokozeki fails to anticipate at least the above-noted features”. (See applicant’s remarks dated 4/29/21 pages 8-10.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 1, 2021